Citation Nr: 0301416	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  98-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for a service-connected 
low back strain, currently evaluated as 20 percent 
disabling.  

(The issue of service connection for the claimed residuals 
of exposure to asbestos will be the subject of a later 
decision, pending further development.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 RO decision which denied an 
increase in a 20 percent rating for a service-connected 
low back strain.  

The appeal is before the undersigned Member of the Board 
who has been designated to make the final disposition of 
this proceeding for VA.

The Board notes that during the pendency of the appeal the 
veteran relocated and the appeal is being handled by the 
Huntington RO.  

The Board also notes that the veteran has previously 
raised the issue of service connection for a 
gastrointestinal disorder.  The RO denied this claim in a 
July 2002 rating action and notified the veteran of its 
decision by letter in July 2002.  In a subsequent letter 
received by the RO in late July 2002, the veteran may have 
initiated an appeal with this decision by referring to a 
disagreement with "the other two decisions", but his 
intentions remain vague.  The matter is referred to the RO 
for clarification and any further appropriate 
consideration.


FINDING OF FACT

With benefit of the doubt accorded to the veteran, his 
service-connected low back strain is currently manifested 
by severe limitation of motion of the lumbar spine.



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the service-connected low back strain are met.  38 
U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5292, 5295 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1989 to June 
1993.  

In a July 1998 decision, the Board denied an increase in a 
20 percent rating for the service-connected low back 
strain.  

On a January 2000 VA examination, it was noted that the 
veteran's pain had increased and that he could not pick up 
anything without hurting (he indicated that the pain 
stayed in the middle of the lower back with no radiation 
down the legs).  The veteran also indicated that he was 
stiff in the morning but loosened up as the day 
progressed.  He denied any numbness or tingling.  

On examination, the veteran had a normal gait.  There was 
no fixed deformity or postural abnormalities.  The 
musculature of the spine was normal, and there was no 
muscle spasms with standing.  There was strong pain felt 
when pressure was applied to the trigger points on the 
back.  Forward flexion was from 0 degrees to 95 degrees, 
with no complaints of pain on flexion but with complaints 
of pain on returning to the upright position and with 
muscle spasms bilaterally at L4-5 through S1.  After 
rubbing and stretching, the veteran was able to extend 
backward with pain in the lower back and mild muscle 
spasms to 25 degrees.  Right and left lateral flexion was 
from 0 degrees to 40 degrees.  Right and left rotation was 
from 0 degrees to 35 degrees with complaints of pain in 
the lower back but no muscle spasms.  There was no 
weakness.  The spine was tender at L4-5 and S1 to 
palpation.  X-rays of the lumbar spine were reported as 
normal (a radiographic report, however, indicated that 
there was slight exaggeration of the normal lordotic 
lumbar curve).  X-rays of the thoracic spine were normal.  
The diagnosis was myofascial syndrome of spine.  

(The January 2000 VA examination was subsequently deemed 
unreliable by the RO, on the basis that there was 
ambiguity over whether the reported findings referred to 
the veteran or to another individual (in the examination 
report the name of another individual was mentioned once 
in the opening paragraph).)  

In a May 2000 decision, the RO denied an increase in a 20 
percent rating for a service-connected low back strain.  

VA records show that in May 2000  the veteran indicated 
that he had been recommended a back brace and a TENS unit.  
He reported that his back pain was persistent.  He stated 
that at work most of his time was spent in a sitting 
position, riding in a vehicle, but that sometimes he did 
some lifting.  He reported that despite an industrial back 
belt he still had chronic back pain.  It was noted that an 
MRI (magnetic resonance imaging) of the thoracic spine had 
once showed herniated nucleus pulposus at T7-8.  X-rays of 
the lumbosacral spine were negative.  The diagnosis was 
herniated nucleus pulposus at T7-8.  

On a May 2000 VA examination, the veteran stated that his 
back pain was close to a 10 (on a scale of 0-10).  He 
indicated that he went from intermittent to continuous 
numbness down both legs.  He also reported that he had 
been getting nauseous and was unable to sleep or eat.  He 
indicated that he had tried a TENS unit but that it only 
made his pain worse.  He indicated that he worked at the 
park service and missed over two months of work due to 
pain and doctor appointments.  

On examination, he looked as if he was in pain.  He 
shifted back and forth in his chair, and he arose from the 
chair as if his back was stiff and it took a few minutes 
for him to "straighten" himself out.  He was tender to 
palpation from T7 to S5.  There was muscle spasm and 
tenderness at L3-4 and L4-5.  On forward flexion of the 
back, pain was initiated at 10 degrees (active, passive, 
and after exercise).  He was able to flex to 40 degrees 
(active and after exercise) and 42 degrees (passive).  
This was all with extreme pain and complaints of increased 
numbness in both legs.  Extension backward was from 0 
degrees to 10 degrees with pain (active, passive, and 
after exercise).  Right and left flexion caused an 
increased in the numbness in the legs also, with the pain 
starting at 10 degrees with movement and lasting 
throughout.  Flexion was to 30 degrees, and rotation was 
from 0 degrees to 40 degrees.  The veteran had a positive 
straight leg raising test bilaterally.  He had positive 
reflexes and a decrease in sensation to light touch and 
pinprick bilaterally on the medial anterior and lateral 
surfaces from the thighs to the forefoot.  X-rays of the 
cervical and thoracic spine were normal; X-rays of the 
lumbar spine showed exaggeration of the lordotic curve.  
It was noted that there was herniation of T7-8 via an MRI 
in 1996.  The diagnosis was chronic back sprain with 
muscle spasms with herniation.  

VA outpatient records show that in April and July 2001 the 
veteran complained of pain in the back, with radiation to 
his legs.  He indicated that it was very difficult for him 
to work.  He was prescribed medication for pain control.  
In August 2001, he was seen in the neurosurgery clinic.  
An examination revealed mechanical back pain.  There was 
5/5 strength in the upper and lower extremities.  Reflexes 
were symmetrical, and sensation appeared to be intact to 
light touch.  A subsequent MRI of the lumbosacral spine 
showed no evidence of localized herniated disc and no 
significant abnormalities.  A subsequent MRI of the 
thoracic spine showed a suggestion of either a small right 
paracentral disc protrusion or posterior osteophyte at the 
T7-8 level; otherwise, no significant abnormality was 
seen.  

On a February 2002 VA examination, it was noted that the 
veteran had been able to continue working, although he 
stated that bending, lifting, and golfing seemed to cause 
pain in the back.  It was noted that he had a history of 
some occasional pain radiating down the lower extremities 
and some complaints of difficulty sleeping at night 
(getting about three to four hours of sleep) due to the 
pain.  He indicated that the pain had been radiating to 
the upper thoracic region recently.  

On examination, the veteran moved around fairly well, but 
he held his back somewhat stiff.  He had no evidence of 
any paravertebral muscle spasms, but there were complaints 
of tenderness to palpation in the entire thoracic and 
lumbar spine area.  He was able to flex to 65 degrees but 
complained of pain at 45 degrees.  He had extension to 10 
degrees with pain.  Right and left bending was to 30 
degrees with complaints of pain in all ranges of motion.  
Rotation was to about 35-40 degrees.  He had good heel and 
toe walking.  Deep tendon reflexes were 2+ in both knees 
and 2+ in the ankles.  He had good motor function and was 
able to extend his knees completely without any apparent 
discomfort.  There was good dorsiflexion and plantar 
flexion of foot and toes, bilaterally.  He had bilateral 
stocking-type hypesthesia which extended to the groin on 
the right side and the proximal front of the thigh in the 
left.  Straight leg raising was negative to 60 degrees, 
but there were complaints of pain in the lower back at 75 
degrees on both sides.  

X-rays of the lumbosacral spine were within normal limits.  
The impression was history of lumbosacral sprain with 
chronic low back pain.  The examiner remarked that at this 
time the veteran had complaints of persistent pain in the 
low back that did not let up.  He stated that at that time 
the veteran did not have evidence of any apparent 
neurologic deficit.  He cited to a September 2001 MRI and 
current X-rays, stating that they were negative and 
without significant findings.  

On a March 2002 VA examination, the veteran complained of 
numbness and tingling in both legs on an intermittent 
basis.  He complained that his pain level had increased in 
a marked fashion, causing him to increase his pain 
medication recently.

On examination, the veteran walked with what appeared to 
be a normal gait.  He sat and arose in normal fashion, 
although he appeared to do so in a careful manner so as 
not to cause a rapid movement in his back.  Examination of 
the lower extremities showed deep tendon reflexes were 
equal and normal bilaterally at the knees and ankles (4-5 
at both levels).  Straight leg raising was uncomfortable 
at about 80 degrees bilaterally in the sitting position 
and at about 75 degrees bilaterally in the supine 
position.  Patrick sign caused mid-back pain on both 
sides.  There was no muscle atrophy of the calf or thigh 
muscles noted.  There were some mild fasciculations 
appreciated on the right flap.  There was some tenderness 
along the midline of the lumbar spine from L1-S1, 
tenderness of the paraspinous muscles, tenderness along 
both the sciatic notches, some tenderness over both 
sacroiliac joints, and tenderness over the facet joints 
with the extension causing more pain than flexion did.  
Sensation was intact and muscle strength was intact.  
There was marked spasm noted in the lumbar spine with some 
loss of lordosis of the lumbar spine.  Range of motion of 
the back showed flexion to 25 degrees with pain (85 
degrees was his limit).  Lateral flexion was to 25 degrees 
bilaterally, both causing pain at the terminal points.  
Right and left rotation was to 30 degrees with discomfort.

The assessments were herniated disc, by history; bulging 
disc, by history; and facet joint arthropathy clinically.  
The examiner noted that the X-rays he reviewed were read 
as normal but that he did not review the veteran's MRI (it 
was unavailable).  He recommended epidural injections of 
steroids for the pain.  

In a July 2002 letter, the veteran contended that he had 
an appointment at the VA to obtain spinal injections to 
help ease the pain.  He stated that he felt his condition 
was much worse than what he was being given credit for.  

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the 
notice, VA is specifically to inform the claimant and the 
claimant's representative of which portion of the evidence 
is to be provided by the claimant and which part VA will 
attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in May 2000) and Statement of the Case 
(in May 2002), the RO has notified him of the evidence 
needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the 
veteran in obtaining evidence for his claim, to include 
requesting medical records to which he has referred (i.e., 
from VA).  Additionally, the RO has provided the veteran 
with the opportunity for a hearing, which he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, 
the Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. § 
5103A (West Supp. 2002).  

Disability evaluations are determined by the application 
of a schedule of ratings that is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
in a claim for increased rating, the present level of 
disability is of primary concern; the more recent evidence 
is generally the most relevant as it provides the most 
accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected low back strain has been 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Under that Code, a 20 percent 
rating is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility 
on forced motion.  

A review of the entire record does not show that the 
veteran's low back strain meets the requirements for a 40 
percent rating under Code 5295.  That is, there is no 
objective medical evidence of listing of the whole spine 
to the opposite side, osteoarthritic changes, or narrowing 
or irregularity of joint space.  

However, as noted the veteran's low back strain includes 
limitation of motion of the spine.  Under applicable 
criteria, moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating, and severe limitation 
of motion of the lumbar spine warrants a 40 percent 
rating.  38 C.F.R. 4.71a, Diagnostic Code 5292.  

In this case, the objective medical evidence shows great 
variation in the range of motion of the veteran's lumbar 
spine.  While the clinical findings demonstrate that 
rotation and lateral flexion of the lumbar spine were 
slight to moderate in degree overall, the findings also 
show that forward flexion and extension were shown to be 
moderate to severe in degree overall.  On the May 2000, 
significant or "extreme" pain limited the veteran's 
movement on forward flexion (initiated at 10 degrees) and 
extension (also 10 degrees) to a severe degree.  These 
range of motion findings were improved somewhat on the 
February 2002 VA examination, with complaints of pain at 
45 degrees of forward flexion and 10 degrees of extension.  
Nevertheless, the veteran was re-examined in March 2002, 
and the clinical findings then showed that overall there 
was severe limitation of motion (e.g., forward flexion to 
25 degrees with pain).  

After considering all the evidence, the Board finds that 
it is in relative equipoise with respect to whether the 
veteran's service-connected low back strain was severely 
limited in motion (the criteria for a 40 percent schedular 
rating) or moderately limited in motion (the criteria for 
a 20 percent schedular rating).  In reaching this 
conclusion, the Board has reviewed with particularity the 
considerations set forth in 38 C.F.R. §§ 4.40, 4.45, as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With application of the benefit-of-the-doubt rule, the 
Board finds the evidence supports the grant of a 40 
percent schedular rating under Diagnostic Code 5292, for 
the veteran's service-connected low back strain.  38 
U.S.C.A. § 5107(b).  

The maximum rating for limitation of motion of the lumbar 
spine is 40 percent (for severe limited motion).  38 
C.F.R. § 4.71a, Code 5292.  Thus, no higher rating based 
on limitation of motion is permitted, even when the 
effects of pain on use and during flare-ups is considered.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. Brown, 10 Vet. 
App. 80 (1997).

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  
38 C.F.R. § 4.71a, Diagnostic Code 5289.  In this case, 
the medical evidence shows that although the veteran's 
lumbosacral spine is limited in motion it is not ankylosed 
(fixed in one position), let alone ankylosed in an 
unfavorable position.  Thus, a higher rating on such basis 
is not warranted.

A higher rating of 60 percent is permitted if there is 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  In this 
case, service connection is not in effect for 
intervertebral disc syndrome, and even if it were, a 
higher rating would not be in order as the medical 
evidence shows no intervertebral disc syndrome, let alone 
such condition to a pronounced degree, pertaining to the 
low back.  (There was a suggestion of an intervertebral 
disc condition, albeit a small one, of the thoracic, or 
mid-back, region of the spine.)  Thus, a higher rating 
under Code 5293 is not warranted.

In sum, the Board grants an increased rating to 40 
percent, but no higher, for the service-connected low back 
strain.  The Board has considered the benefit-of- the-
doubt rule in making this decision.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 40 percent rating for the service-connected low back 
strain is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

